DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 7-11 and 14-25 are pending as amended on 3/12/2020. (No amendments were made in the claims submitted on 3/29/2022.)

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 4 and 7-11) in the reply filed on 3/29/2022 is acknowledged.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 4585852) in view of Takekoshi et al (US 4011198).
As to claims 1, 4 and 10, Lo discloses a method of making a polyetherimide (title) comprising melt polymerization by extruding (corresponding to “melt mixing” as presently recited) a first mixture of a diamine and a bis(ether anhydride) (corresponding to the “first bis(ether anhydride)” as presently recited) to form a low molecular weight polymer (corresponding to the presently recited “intermediate polyetherimide”). See col 3, lines 49-55. 
Lo teaches that the initial extrusion mixture is a stoichiometrically unbalanced mixture (contains a molar excess of one or the other of the monomers) (col 5, lines 62-66). The ratio of the monomers in the first extrusion stage can vary considerably, provided that it is sufficiently unbalanced (generally a molar excess ranging from about 1-18 mole% is employed) in order to reduce extruder torsion forces and improve throughput rates (col 6, lines 15-25). 
Given that Lo explicitly teaches that the initial extrusion contains a molar excess of “one or the other of the monomers” (col 5, lines 62-66), and given that there are only two types of monomer disclosed by Lo to choose from (diamine or bis(ether anhydride)), the person having ordinary skill in the art would have immediately envisaged the process disclosed by Lo utilizing either of the two disclosed types of monomers in excess for the initial extrusion, including utilizing diamine in excess. In view of Lo’s teaching that the unbalanced ratio of the two monomers can vary considerably in the first extrusion to reduce torsion forces, and further in view of Lo’s teaching that the low molecular weight polymer has 2 to 500 repeating units (col 6, lines 56-58), the person having ordinary skill in the art would have been motivated to carry out Lo’s first extrusion utilizing any appropriate molar excess of diamine to dianhydride in order to form a low molecular weight polymer having the desired molecular weight, and in order to achieve the corresponding desired reduction in torsion forces. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Lo’s first extrusion stage utilizing any appropriate molar excess of diamine relative to bis(ether anhydride), including a diamine excess corresponding to an anhydride-amine stoichiometry within the presently claimed range of -2 to -40 mol%. 
Lo teaches subsequently melt polymerizing (i.e., “melt mixing”) the low molecular weight polymer (i.e., “the intermediate polyetherimide”) with the monomer which was employed in less than stoichiometric equivalence in the first step (“second extrusion step,” col 6, lines 5-9). In the process suggested by Lo wherein diamine is used in excess in the first extrusion step, the monomer combined with the low molecular weight polymer in the second extrusion step would be bis(ether anhydride). The bis(ether anhydride) melt polymerized with the intermediate (low molecular weight) polyetherimide in the second extrusion step in the process suggested by Lo corresponds to the presently recited “second bis(ether anhydride).”
With regard to the presently recited conditions for melt mixing the intermediate polyetherimide with a second bis(ether anhydride):
Lo teaches that the melt polymerization conditions of the method are substantially the same as those employed in prior art melt polymerization methods for preparing polyetherimides, and teaches extruder temperatures ranging from 250-375 C, with higher temperatures employed as viscosity increases (col 6, lines 35-45). Lo further teaches utilizing means for removing water formed during the polymerization, including a vent attached to a vacuum in the extruder barrel (col 6, lines 46-50). However, Lo, fails to explicitly teach that the second extrusion step includes more than 3 minutes at less than atmospheric pressure and a temperature 50-225 C above the Tg. 
Lo incorporates by reference a prior patent to Takekoshi (US 4011198) as disclosing an extrusion melt polymerization process (col 3, lines 14-24). In US 4011198, Takekoshi discloses maintaining the temperature of the melt above the glass transition temperature of the resulting polyetherimide, but below 400 C (col 6, lines 56-68). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Lo’s melt polymerization (including the second extrusion step) by selecting any appropriate temperature above the glass transition temperature of the resulting polyetherimide (i.e., selecting a sufficiently high temperature within Takekoshi’s range in order to decrease viscosity for mixing) and below 400 C (i.e., selecting a sufficiently low temperature within Takekoshi’s range to prevent thermal decomposition of the polymer), including a temperature within the presently claimed range of 50-225 C (or 50-200 C as in claim 10) above the glass transition temperature. 
Takekoshi further teaches that it is expedient to employ reduced pressure at a final stage of the polymerization to facilitate removal of water (col 6, lines 62-64). In an example, Takekoshi discloses a polymerization wherein the product has a residence time in the second (and final) extruder of about ten minutes (col 11, lines 43-48). Since Lo incorporates Takekoshi’s disclosure by reference, the person having ordinary skill in the art would have been motivated to look to Takekoshi specifically for guidance regarding suitable conditions utilized in the referenced “prior art melt polymerization methods” (temperature, pressure, duration) for producing Lo’s polyetherimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Lo’s second extrusion step by utilizing any appropriate residence time, such as about ten minutes as disclosed in Takekoshi, in order to achieve the desired polymer molecular weight, and by further utilizing reduced pressure as disclosed in Takekoshi (i.e., less than atmospheric pressure), in order to facilitate removal of water. Therefore, as established in the above discussion, Lo (in view of Takekoshi’s incorporated disclosure) suggests a method as presently recited comprising extruding (melt mixing) the low molecular weight (intermediate) polyetherimide with a second bis(ether anhydride) for a residence time of greater than 3 minutes at reduced (less than atmospheric) pressure, and at a temperature within the presently recited range. (Takekoshi’s exemplified run time of about 10 minutes further falls within the range recited in instant claim 4.) 
As to claim 3, modified Lo suggests a process according to claim 1, as set forth above. Lo fails to specifically disclose a polydispersity index, as presently recited. However, as established in the discussion above, modified Lo suggests a method as recited in the present claims and as described in the instant specification, wherein the polyetherimide has a run time in the second extrusion step of about ten minutes. According to the instant specification, extruders typically have a melt mixing time of 30 seconds to three minutes, and that increasing the melt mixing time and using an intermediate polyetherimide having the recited stoichiometry resulted in a final polyetherimide having a PDI of less than or equal to 2.75 [0006]. 
Given that modified Lo suggests a method utilizing an intermediate polyetherimide as presently recited, and further given that modified Lo suggests a longer melt mixing time (as presently recited and described), there is reasonable basis to conclude that the process of modified Lo produces a polyetherimide which has substantially the same properties, particularly polydispersity, as the polyetherimide resulting from the process recited and described in the present claims and specification. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced a polyetherimide, as suggested by modified Lo, utilizing any appropriate duration for the polymerization (e.g., 10 min residence time) in order to achieve the desired polymer molecular weight/viscosity, including a duration corresponding to a polydispersity index within the presently recited range of less than or equal to 2.75. 
As to claim 7, modified Lo suggests a method according to claim 1 as set forth above. Lo teaches that polyetherimide having 10-50 average repeating units are typically formed during the first extrusion steps (col 6, lines 56-58). Lo exemplifies (col 8, Table 1, example 1) polyetherimide wherein the intermediate polyetherimide has a weight average molecular weight which is ~ 57% (i.e., 19100/33700) of the Mw of the final polyetherimide, which falls within the presently claimed range. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced a polyetherimide, as suggested by modified Lo, by selecting any appropriate molecular weight for the low molecular weight product of the first extrusion step (i.e., intermediate polyetherimide) within Lo’s range of 10-50 average repeating units (in order to decrease torque forces required in the extruder), and any appropriate final molecular weight for the product of the second extrusion step (depending on the requirements of the intended application), including weight average molecular weights wherein the intermediate polyetherimide has a weight average molecular weight within the presently claimed range of 10-60 wt% of the weight average molecular weight of the final polyetherimide (e.g., 57 wt%, as exemplified by Lo).
As to claim 8, modified Lo suggests a method according to claim 1, as set forth above. Lo further teaches that chains stoppers can be employed to control molecular weight in the second step (col 6, lines 12-14) (i.e., melt mixed with the intermediate polyetherimide and the second bis(ether anhydride), as presently recited). 
As to claim 9, modified Lo suggests a method according to claim 1, as set forth above. Lo exemplifies a method wherein the diamine is m-phenylenediamine (example 1, col 7, line 18). 
As to claim 11, modified Lo suggests a method according to claim 1, as set forth above. Lo teaches that the final product is a substantially stoichiometrically balanced polyetherimide polymer (col 6, lines 9-12). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of modified Lo utilizing an amount of monomer in the second extrusion step which produces equivalent amounts of anhydride and amine groups in the final polymer (which corresponds to a stoichiometry within the presently claimed range, i.e., 0 mol%), in order to produce the stoichiometrically balanced final product desired by Lo. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766